Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Keokuk Area Hospital,
(CCN: 16-0008),

Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-1087
Decision No. CR2697

Date: January 23, 2013

DECISION

Petitioner, Keokuk Area Hospital (Petitioner or Keokuk Hospital), appeals a
determination by the Centers for Medicare and Medicaid Services (CMS) that denied
Petitioner’s request to participate as a “critical access hospital” (CAH) under the
Medicare Rural Hospital Flexibility Program. CMS now moves for summary judgment,
which Petitioner opposes.

For the reasons set forth below, I find that this case presents no genuine dispute of
material facts and that CMS is entitled to judgment as a matter of law. I therefore grant
CMS’s motion for summary judgment.

I. Background

Section 1820 of the Social Security Act (Act) establishes the Medicare Rural Hospital
Flexibility Program, which requires participating states to develop at least one rural
health network and to have at least one facility in the state designated as a CAH. Act

§ 1820(c)(1). A CAH is eligible for higher levels of reimbursement and funding to which
other facilities are not entitled. See Act §§ 1814(1)(1), 1820(g)(1)(D), 1834(1), 1861(v).
Regulations implementing those statutory provisions are found at 42 C.F.R. Part 485,
subpart F. To be designated a CAH, a hospital must meet all statutory and regulatory
requirements. 42 C.F.R. § 485.601(b).

Petitioner is a 49-bed hospital in Keokuk, Iowa.! By letter dated March 14, 2012, anda
CMS-855A enrollment application form, it sought to change its designation from an
“acute hospital” toa CAH. Wisconsin Physician Services (WPS), a CMS contractor,
denied Petitioner’s request, and Petitioner sought reconsideration. By letter dated May
25, 2012, CMS denied Petitioner’s request, finding that the Keokuk Hospital did not
satisfy the proximity requirements for a CAH because it is within a 35-mile drive from
two other hospitals.

Petitioner timely requested a hearing before an administrative law judge (ALJ). With its
hearing request (RFH), Petitioner submitted a 103-page attachment (RFH Attach.).
CMS has moved for summary disposition and filed a brief in support (CMS Br.).
Petitioner responded with a brief opposing summary disposition (P. Br.) and three
additional exhibits (P. Exs. 1-3).

IL. Issues
I consider whether summary judgment is appropriate.
On the merits, the sole issue before me is whether Petitioner qualifies as a CAH.
III. Discussion
1. CMS is entitled to summary judgment because the undisputed facts establish
that Keokuk Hospital is less than a 35-mile drive from other hospitals and

therefore does not meet the proximity requirement for a CAH. 42 C.F.R.
§ 485.610(c).>

' A CAH cannot have more than 25 inpatient beds. Act § 1820(c)(2)(B)(iii); 42 C.F.R.
§ 485.620(a). Petitioner told CMS, and CMS accepted, that Petitioner would reduce its
inpatient bed size to 25 if CMS granted it CAH status. Therefore, whether Petitioner
complied with this participation standard is not at issue before me.

> Petitioner labeled certain documents in its attachment as Exhibits 1-7, but numbered all
of the attached pages consecutively. For example, page 67 is part of “Exhibit 1” while
page 68 is part of “Exhibit 2.” For clarity, I refer to the documents in this attachment by
their consecutive numbers (e.g., RFH Attach. at 68) rather than by the “exhibit” numbers.

> My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.
Summary judgment is appropriate if a case presents no genuine issue of material fact, and
the moving party is entitled to judgment as a matter of law. Senior Rehab. & Skilled
Nursing Ctr., DAB No. 2300 at 3 (2010).

CMS denied Keokuk Hospital CAH status because of its proximity to other hospitals.
RFH Attach. at 68-69. Unless the drive is over “mountainous terrain” or in areas with
only “secondary roads,” a CAH must be at least a 35-mile drive from another hospital or
CAH. Act § 1820(c)(2)(B)(i)(D; 42 C.F.R. § 485.610(c).*

The parties agree that Keokuk Hospital is within a 35-mile drive of two other hospitals:
it is 18.77 driving miles from Fort Madison Community Hospital in Fort Madison, Iowa,
and 15.27 driving miles from Memorial Hospital in Carthage, Illinois. The parties also
agree that that the drives are not over “mountainous terrain” or in areas with only
“secondary roads” available. RFH at 2, 4; RFH Attach. at 43. Thus, Petitioner does not
meet the proximity requirements of the statute and regulations and cannot be certified as
aCAH. Act § 1820(c)(2)(B)(i)(D; 42 C.F.R. § 485.610(c); see Cibola General Hospital,
DAB No. 2387 (2011).

2. “Legislative goals” do not override the plain language of the statute and
regulations.

Based on the plain language of the statute and regulations, it seems that CMS must deny
Keokuk Hospital’s request for CAH status. Petitioner nevertheless argues that CMS’s
actions are inconsistent with the legislative goal of “maintaining hospital-level services in
rural communities, thereby ensuring access to care.” RFH at 3. While I agree that
Congress intended to preserve access to hospital services for Medicare beneficiaries in
rural areas, it did so in a more limited way than Petitioner suggests. As the Departmental
Appeals Board pointed out in Cibola, the statute does not provide enhanced
reimbursement for all rural hospitals; rather, it imposes proximity constraints in order “to
identify those hospitals that are critical to maintaining access to hospital services.”
Cibola, DAB No. 2387 at 10.

Further, where, as here, the statutory language is unambiguous, I may not use legislative
history to modify its plain meaning. See Burlington N. R.R. Co. v. Okla. Tax Comm’n,
481 U.S. 454, 461 (1987) (holding that where, as here, the language of a statute is
unambiguous, considering the legislative history to add to the statutory language, is not
appropriate absent “rare and exceptional circumstances”).

* Over mountainous terrain or in areas with secondary roads, the driving distance must
be at least 15 miles. Act § 1820(c)(2)(B)(i)(D); 42 C.F.R. § 485.610(c).
3. Even assuming CMS had the discretion to approve Keokuk Hospital’s CAH
status without regard to the proximity requirements of the statute and
regulation, an ALJ may not substitute his/her own discretion for that of
CMS.

Petitioner also insists that CMS has granted CAH status to at least one other hospital that
did not meet the proximity requirements, which, in Petitioner’s view, means that CMS
may determine that other criteria — e.g., the hospital’s unique location, the municipal need
for access to emergency services — override the proximity requirements. P. Br. at 2-3.°
Whether CMS has such discretion is highly questionable. Even if it has such discretion,
however, my authority is limited to determining whether CMS has a legal basis for its
action, which it plainly had. I may not substitute my own discretion for that of CMS.
Letantia Bussell, M.D., DAB No. 2196 at 12-13 (2008)

Moreover, an ALJ has no authority to disregard the plain language of the statute and
regulations, no matter how compelling the equitable considerations. See Pepper Hill
Nursing & Rehab. Ctr., LLC, DAB No. 2395 at 10-11 (2011) (holding that an ALJ and
the Departmental Appeals Board are bound by the applicable statute and regulations and
not authorized to provide “equitable relief” by enrolling a supplier that does not meet
Medicare statutory and regulatory requirements); /866/CPayday.com, L.L.C., DAB No.
2289 at 14 (2009) (“An ALJ is bound by applicable laws and regulations and may not
invalidate either a law or regulation on any ground.”).

4. That, in 2005, the State of Iowa designated Keokuk Hospital a “necessary
provider” does not entitle it to CAH status.

The Iowa Department of Public Health recognized Petitioner as a “necessary provider”
on September 16, 2005. Prior to the Medicare Prescription Drug, Improvement, and
Modernization Act (MMA) of 2003 (Pub. L. No. 108-173), states such as Iowa that
participated in the Medicare Rural Hospital Flexibility Program could override the

* Petitioner claims that CMS granted CAH status to West Shore Medical Center in
Manistee, Michigan, even though it lies just 28.24 driving miles from another hospital.
P. Br. at 2. Because I find that West Shore Medical’s CAH status is irrelevant here, I do
not consider its eligibility. I note, however, that hospitals within 35 driving miles of
other hospitals may nevertheless qualify as CAHs. See, e.g., 42 C.F.R. § 485.610(c);
State Operations Manual, ch. 2 § 2556A (“A CAH may qualify for application of the
“secondary roads only” criterion if there is a combination of primary and secondary roads
between it and any hospital . . . so long as more than 15 of the total miles from the
ospital . . . consists of areas in which only secondary roads are available.”); Cibola
(finding that close proximity to an Indian Health Service hospital did not disqualify the
applicant).

proximity requirements by deeming the hospital a “necessary provider” of health care
services. The MMA, however, revoked that authority effective January 1, 2006, and
required that all hospitals seeking CAH status be at least a 35-mile drive from the next
closest hospital regardless of whether its state deems it a “necessary provider.” See Pub.
L. 108-173, § 405(h). The preamble to the regulation implementing that amendment
explained:

Section 405(h) of Public Law 108-173 amended section 1820(c)(B)(i)(II) of
the Act by adding language that terminates a State’s authority to waive the
location requirement for a CAH by designating the CAH as a necessary
provider, effective January 1, 2006. Currently, a CAH is required to be
located more than a 35-mile drive (or in the case of mountainous terrain or
secondary roads, a 15-mile drive) from a hospital or another CAH, unless the
CAH is certified by the State as a necessary provider of health care services
to residents in the area. Under this provision, after January 1, 2006, States
will no longer be able to designate a CAH based upon a determination that it
is a necessary provider of health care.

69 Fed. Reg. 48,916, 49,220 (Aug. 11, 2004). Congress excepted from the proximity
requirements those hospitals that, prior to January 1, 2006, had been identified as
“necessary providers” by their states and had already been designated CAHs. See Act

§ 1820(h); Pub. L. 108-173, § 405(h); 69 Fed. Reg. at 49,220. Because Keokuk Hospital
had not been designated a CAH, it does not fall within this exception.

Thus, the undisputed evidence establishes that Keokuk Hospital does not meet CAH
statutory requirements and CMS is therefore entitled to judgment as a matter of law.

IV. Conclusion

I find that this case presents no genuine dispute of material facts, and that CMS is entitled
to judgment as a matter of law. I therefore grant CMS’s motion for summary disposition.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

